DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-19 and 21-24 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the dielectric material extends between but not into the source and the drain, wherein the source and the drain have a bottommost surface co-planar with the bottommost surface of the gate stack and wherein the bottommost surface of the source and the drain and the bottommost surface of the gate stack are on a dielectric structure having the same footprint as a footprint of the source and the drain and the gate stack in combination with the other limitations of claim 1. 
Regarding claim 11, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the dielectric layer extends between but not into the source and the drain, wherein the gate stack of the second non-planar multi-gate device is disposed directly on a top surface of the second conducting layer, and wherein the source and the drain of the second non-planar multi-gate device have a bottommost surface co-planar with a bottommost surface of the gate stack of the second non-planar multi-gate device, and wherein the bottommost surface of the source and the drain of the second non-planar multi-gate device and the bottommost surface of the gate stack are on a dielectric structure having a same footprint as a footprint of the source and the drain and the gate stack of the second non-planar multi-gate device in combination with the other limitations of claim 11. 
Regarding claim 19, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have wherein the dielectric layer extends between but not into the source and the drain, wherein the gate stack of the second non-planar multi-gate device is directly on a top surface of the second conducting layer, and wherein the source and the drain of the second non-planar multi-gate device have a bottommost surface co- planar with a bottommost surface of the gate stack of the second non-planar multi-gate device, and wherein the bottommost surface of the source and the drain of the second non-planar multi-gate device and the bottommost surface of the gate stack are on a dielectric structure having a same footprint as a footprint of the source and the drain and of the gate stack of the second non-planar multi-gate device in combination with the other limitations of claim 19. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 6 of Chen et al. (US 2013/0020640) teaches where a dielectric layer (Item 110) is between a finfet (Item 100) and a substrate (Item 101) to electrically isolate the finfet (Item 100) from adjacent finfet devices (Paragraph 0025).
However, Chen et al (US 2013/0020640) does not teach where the bottommost surface of the source and drain and the bottommost surface of the gate stack are on a dielectric structure having a same footprint as a footprint of the source and the drain and the gate stack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Examiner, Art Unit 2891